DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed 7/27/2022, with respect to claims 1-2, and 4-8 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 5/27/2022.
3.	Applicant's amendment filed on 7/27/2022 has been considered and entered for the record. 

Reasons for Allowance
4.	Claims 1-2 and 4-8 are allowed and have been re-numbered 1-7.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a battery pack that includes at least one battery module and a case that accommodates the battery module, the battery pack comprising: a cooler configured to use a bottom portion of the case including a mounting surface on which the battery module is mounted as a partition, the cooler exchanging heat between the battery module and a coolant through the bottom portion, a coolant circulation passage configured to include the cooler, a coolant tank that includes a level gauge and stores the coolant, and a coolant pump that sucks the coolant from the coolant tank and circulates the coolant between the coolant tank and the cooler, and a recess formed on the bottom portion so as to be recessed from the mounting surface, the recess surrounding the mounting surface along a pair of side portions and a pair of end wall portions of the case, a volume of the recess being defined to cause a level change detectable by the level gauge before the coolant leaking from the cooler overflows the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723